FILED
                            NOT FOR PUBLICATION                               FEB 25 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

JOSE CARLOS LOPEZ,                                No. 08-16827

              Plaintiff - Appellant,              D.C. No. 3:06-cv-04772-NJV

  v.
                                                  MEMORANDUM *
WARDEN HOREL; M. VALDEZ,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Nandor J. Vadas, Magistrate Judge, Presiding

                            Submitted January 21, 2010 **

Before: SKOPIL, FARRIS and LEAVY, Circuit Judges.

       Jose Carlos Lopez, a California state prisoner, appeals the district court’s

rejection of his claims that prison officials violated his due process rights by

validating him as a gang member and placing him in administrative segregation.

We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                    DISCUSSION

      “It is clear . . . that prisons have a legitimate penological interest in stopping

prison gang activity.” Bruce v. Ylst, 351 F.3d 1283, 1289 (9th Cir. 2003). To that

end, California has developed procedures to identify and segregate gang members.

See 15 C.C.R. § 3378. Due process in that context requires only an informal,

nonadversary proceeding where the inmate receives notice of the charges and an

opportunity to present his views to the prison officials making the decision. See

Toussaint v. McCarthy, 801 F.2d 1080, 1100 (9th Cir. 1986).

      Here, Lopez participated in interviews with prison officials, was informed of

the evidence indicating his status as a gang member, and was given the opportunity

to respond. That procedure satisfies the due process requirements. See Barnett v.

Centoni, 31 F.3d 813, 815 (9th Cir. 1994) (holding prisoner’s due process rights

were not violated when he was notified of a reclassification and had an opportunity

to present his views); Toussaint v. McCarthy, 926 F.2d 800, 803 (9th Cir. 1990)

(noting due process requires a prisoner have the opportunity to present his views to

the official deciding whether to transfer the prisoner to administrative segregation).

      Lopez contends there was insufficient evidence to validate him as a gang

member. We disagree. Prison officials relied on reports from a confidential

informant, gang symbols found in Lopez’s cell, and seized communications


                                          -2-
between Lopez and known gang members. Such evidence is plainly sufficient to

meet the “some evidence” standard used in these circumstances, and accordingly,

there was no due process violation. See Bruce, 351 F.3d at 1287-88 (holding no

due process violation when prison officials relied upon a police report indicating

the inmate had been associated with a gang, the inmate’s codefendant was a gang

member, and a confidential prison informant identified the inmate as a gang

member); Zimmerlee v. Keeney, 831 F.2d 183, 186-87 (9th Cir. 1987) (holding

“some evidence” standard may be satisfied with information obtained from a

reliable and credible informant).

      Finally, Lopez asserts the district court should have granted his request for

appointed counsel. Although generally a civil litigant has no right to counsel, a

court may appoint counsel when there are “exceptional circumstances.” See

Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009), cert. denied, ___ S. Ct. ___

(U.S. Jan. 25, 2010) (No. 09-6429). We agree with the district court that Lopez

failed to demonstrate any exceptional circumstance to warrant an appointment of

counsel.

      AFFIRMED.




                                         -3-